Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method and an apparatus for processing an audio signal, and more particularly, to a method and an apparatus for processing an audio signal, which synthesize an object signal and a channel signal and effectively perform binaural rendering of the synthesized signal.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 11, 17 in combination with other elements.  For example independent claim 11 has claim limitations such as receiving a bitstream of an audio signal; decoding the audio signal included in the bitstream; receiving virtual layout information corresponding to a binaural room impulse response (BRIR) filter set for binaural rendering of the audio signal, the virtual layout information including information on target channels determined based on the BRIR filter set; and rendering the decoded audio signal to a signal of the target channel based on the received virtual layout information, wherein the decoded audio signal includes a multi-channel signal or a multiobject signal.  Independent claim 17 has claim limitations such as a core decoder configured to receive a  a Tenderer configured to render the decoded audio signal to one or more signal of target channels, wherein the Tenderer is further configured to: receive virtual layout information corresponding to a binaural room impulse response (BRIR) filter set for binaural rendering of the audio signal, the virtual layout information including information on target channels determined based on the BRIR filter set, and render the decoded audio signal to a signal of the target channel based on the received virtual layout information, wherein the decoded audio signal includes a multi-channel signal or a multiobject signal.
Claims 11-22 (now renumbered 1-12) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2011/0051940A1) to Ishikawa discloses decoding device, coding and decoding device, and decoding method which teaches: There was no method of Provided are an object decoding unit (806) that receives a plurality of pieces of coded acoustic information coded on an object basis and decodes the received coded acoustic information on an object basis to generate object signals, and an a rendering unit (807) that positions, for each acoustic signal resulting from synthesizing the object signals, a virtual sound source of each of the object signals resulting from the object-based decoding, in a listening space, and priority information indicating a priority of the acoustic signal is multiplexed with the coded acoustic information, and the rendering unit (807) determines, with reference to the priority indicated in the priority information or the number of object signals included in the acoustic signal, a size of an area of the listening space which is allocated to the acoustic signal, and positions, within the area, the virtual sound source of each of the object signals included in the acoustic signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651